 


109 HR 4680 IH: Sri Lanka Tsunami Temporary Economic Relief Act of 2006
U.S. House of Representatives
2006-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4680 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2006 
Mr. Weller (for himself and Mr. Moran of Virginia) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To provide temporary duty suspension on products from Sri Lanka. 
 
 
1.Short titleThis Act may be cited as the Sri Lanka Tsunami Temporary Economic Relief Act of 2006. 
2.FindingsThe Congress finds the following: 
(1)On December 26, 2004, a devastating earthquake occurred in the Indian Ocean, causing a tsunami that wrecked havoc on the island nation of Sri Lanka. 
(2)More than 70 percent of the coastline in Sri Lanka was affected by the tidal wave, displacing more than 800,000 people, injuring more that 14,000, and killing more than 40,000 out of a population of just over 19,000,000 living in a land mass equivalent to the size of West Virginia. 
(3)Nearly 5,000 families have been displaced, with more than 90,000 homes destroyed and more than 20,000 homes partially damaged. 
(4)Sri Lanka lost 22 hospitals, 77 field medical centers, 68 medical clinics, and 137 schools. 
(5)The tourist industry, which had only begun to rebound after more than 20 years of civil war, suffered a loss of more than 4,000 hotel rooms that are no longer useable. 
(6)The main roads and railway system which circumvented the country along the flat coastline was devastated, cutting off access to the areas of destruction. 
(7)In addition to the immediate loss of lives and facilities, Sri Lanka is facing a crisis of restoring industries. 
(8)The fishing industry of Sri Lanka was devastated, as 80 percent of Sri Lanka’s fishing boats were destroyed, causing a major loss of a nationwide source of nutrition, as well as employment for an estimated 170,000 fishermen. 
(9)Ten of the nation’s 12 fishing harbors were destroyed, as well as most of the 50 plants used for building small boats. 
(10)The industry’s nets and land storage and transportation facilities were destroyed, as well as the ice making facilities for the storage facilities. 
(11)The coastal estuary sites, where shrimp and small fish were farmed, and as farm lands located inland from the shore, have been silted up and destroyed. 
(12)More than 40 percent of the population depended on the fishing industry for its livelihood, and 11 percent of the population depended on agriculture. 
(13)Former Presidents George Bush and Bill Clinton estimate that it will require billions of dollars to rebuild the affected countries, and at least three to five years to do so. 
(14)Sri Lanka’s most dynamic sectors had been food processing, textiles and apparel, food and beverages, telecommunications, and insurance and banking. Agriculture accounted for 20.1 percent of gross domestic product (GDP) in 2003, while industry, primarily garments and leather goods, food processing, chemicals, refined petroleum, wood products, basic metal products, and paper products, accounted for 26.3 percent of GDP. 
(15)The inland and leeward plants that were not affected by the tsunami need unrestricted market access to increase production, to offer employment to those who lost jobs and or have moved inland, and to maintain positive economic growth, stability, and democracy in the country. 
(16)The tsunami has forced the government and the rebel forces in Sri Lanka to work together on certain programs, which, through external support, can re-energize peace talks. 
(17)Before the tsunami occurred, Sri Lanka had implemented an economic reform program to open its economy to international competition that will lead to increased growth and international trade and further foreign investment. 
(18)The United States, through opening trade, has an opportunity to support Sri Lanka in its relief efforts, economic reform, peace process, and rebuilding process.  
3.Trade enhancement 
(a)Eligibility requirementsSri Lanka shall be eligible for duty-free treatment under subsection (c)— 
(1)if the President determines and certifies to Congress that Sri Lanka— 
(A)has established, or is making continual progress toward establishing— 
(i)a market-based economy that protects private property rights, incorporates an open rules-based trading system, and minimizes government interference in the economy through measures such as price controls, subsidies, and government ownership of economic assets; 
(ii)the rule of law, political pluralism, and the right to due process, a fair trial, and equal protection under the law; 
(iii)the elimination of barriers to United States trade and investment, including by— 
(I)the provision of national treatment and measures to create an environment conducive to domestic and foreign investment; 
(II)the protection of intellectual property; and 
(III)the resolution of bilateral trade and investment disputes; 
(iv)economic policies to reduce poverty, increase the availability of health care and educational opportunities, expand physical infrastructure, promote the development of private enterprise, and encourage the formation of capital markets through micro-credit or other programs; 
(v)a system to combat corruption and bribery, such as signing and implementing the Convention on Combating Bribery of Foreign Public Officials in International Business Transactions; and 
(vi)protection of internationally recognized worker rights, including the right of association, the right to organize and bargain collectively, a prohibition on the use of any form of forced or compulsory labor, a minimum age for the employment of children, and acceptable conditions of work with respect to minimum wages, hours of work, and occupational safety and health; 
(B)does not engage in activities that undermine United States national security or foreign policy interests; and 
(C)does not engage in gross violations of internationally recognized human rights or provide support for acts of international terrorism and cooperates in international efforts to eliminate human rights violations and terrorist activities; and 
(2)subject to the authority granted to the President under subsections (a), (d), and (e) of section 502 of the Trade Act of 1974 (19 U.S.C. 2462(a), (d), and (e)), if Sri Lanka otherwise meets the eligibility criteria set forth in section 502 of the Trade Act of 1974. 
(b)Continuing complianceIf the President determines that Sri Lanka is not making continual progress in meeting the requirements described in subsection (a)(1), the President shall terminate the eligibility of Sri Lanka for the preferential treatment under subsection (c). 
(c)Preferential treatment 
(1)In generalSubject to subsections (a) and (b), duty-free treatment shall apply to any article that is the growth, product, or manufacture of Sri Lanka and that meets the requirements of paragraph (2).  
(2)Requirements 
(A)In generalThe duty-free treatment provided under paragraph (1) shall apply to any article described in that paragraph if— 
(i)that article is imported directly from Sri Lanka into the customs territory of the United States; and 
(ii)the direct costs of processing operations performed on the article in Sri Lanka is not less than 35 percent of the appraised value of the article at the time it enters the customs territory of the United States. 
(B)Textile and apparel articlesThe duty-free treatment provided under paragraph (1) applies to a textile and apparel article only if that article meets the requirements set forth in section 102.21 of title 19, Code of Federal Regulations, as in effect on November 1, 2005. 
(C)Determination of 35 percent requirementFor purposes of determining the percentage referred to in subparagraph (A)(ii), if the cost or value of material produced in the customs territory of the United States (other than the Commonwealth of Puerto Rico) is included with respect to an article that is the growth, product, or manufacture of Sri Lanka, an amount not to exceed 15 percent of the appraised value of the article at the time it enters the customs territory of the United States that is attributable to such United States cost or value may be applied toward determining the percentage referred to in subparagraph (A)(ii). 
(3)Surge mechanism 
(A)Import monitoringThe Secretary of Commerce shall monitor imports of textile and apparel articles from Sri Lanka on a monthly basis to determine if there has been a surge in imports of such articles. In order to permit public access to preliminary international trade data and to facilitate the early identification of potentially disruptive import surges, the Director of the Office of Management and Budget may grant an exception to the publication dates established for the release of data on United States international trade in covered articles, if the Director notifies the Congress of the early release of the data. 
(B)Determination of damage or threat thereofWhenever the Secretary of Commerce determines, based on the data described in subparagraph (A), or pursuant to a written request made by an interested party, that there has been a surge in imports of a textile or apparel article from Sri Lanka, the Secretary shall determine whether such article from such country is being imported in such increased quantities as to cause serious damage, or threat thereof, to the domestic industry producing a like or directly competitive article. If the Secretary's determination is affirmative, the President shall suspend the duty-free treatment provided for such article under paragraph (1). If the inquiry is initiated at the request of an interested party, the Secretary shall make the determination within 60 days after the date of the request. 
(C)Factors to considerIn determining whether a domestic industry has been seriously damaged, or is threatened with serious damage, the Secretary shall examine the effect of the imports on relevant economic indicators such as domestic production, sales, market share, capacity utilization, inventories, employment, profits, exports, prices, and investment. 
(D)Procedure 
(i)InitiationThe Secretary of Commerce shall initiate an inquiry within 10 days after receiving a written request and supporting information for an inquiry from an interested party. Notice of initiation of an inquiry shall be published in the Federal Register. 
(ii)Participation by interested partiesThe Secretary of Commerce shall establish procedures to ensure participation in the inquiry by interested parties. 
(iii)Notice of determinationThe Secretary of Commerce shall publish the determination described in subparagraph (B) in the Federal Register. 
(iv)Information availableIf relevant information is not available on the record or any party withholds information that has been requested by the Secretary of Commerce, the Secretary shall make the determination on the basis of the facts available. When the Secretary relies on information submitted in the inquiry as facts available, the Secretary shall, to the extent practicable, corroborate the information from independent sources that are reasonably available to the Secretary. 
(v)Interested partyFor purposes of this paragraph, the term interested party means any producer of a like or directly competitive article, a certified union or recognized union or group of workers which is representative of an industry engaged in the manufacture, production, or sale in the United States of a like or directly competitive article, a trade or business association representing producers or sellers of like or directly competitive articles, producers engaged in the production of essential inputs for like or directly competitive articles, a certified union or group of workers which is representative of an industry engaged in the manufacture, production, or sale of essential inputs for the like or directly competitive article, or a trade or business association representing companies engaged in the manufacture, production, or sale of such essential inputs.   
4.Effective period of duty-free treatmentThe duty-free treatment under section 3 shall apply to any article that is entered, or withdrawn from warehouse for consumption, into the customs territory of the United States during the period beginning on the 15th day after the date of the enactment of this Act and ending on the earlier of— 
(1)5 years after that date; or 
(2)the date on which a free trade agreement between the United States and Sri Lanka enters into force with respect to the United States under the Bipartisan Trade Promotion Authority Act of 2002 (19 U.S.C. 3801 et seq.). 
 
